DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A: Figures 1-9
Species B: Figures 10-13
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species the pen needle in one embodiment is completely disposable whereas a pen needle in another species comprises a reusable adapter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jomy Methipara on 9/1/2020 a provisional election was made without traverse to prosecute the invention of Species B (figures 10-13), claims 6-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1- withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Specification
The disclosure is objected to because of the following informalities:
Applicant is requested to update the status of the parent application U.S. Patent Application Serial No. 14/655,710 in paragraph 0001 by reciting “U.S. Patent Application Serial No. 14/655,710, filed June 25, 2015, now patented, US 10,350,371” instead of “U.S. Patent Application Serial No. 14/655,710, filed June 25, 2015”.

Regarding paragraph 0046, a space is needed between “adapter” and “111” in line 9 to read “adapter 111” instead of “adapter111”.

Appropriate correction is required.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Claim 6 recites the limitation “the pen injector” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the interior” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the distal side” in line 4. There is insufficient antecedent basis for this limitation in the claim.

.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 6, the limitation “a disposable patient-end needle assembly” renders the claim indefinite because it is unclear if “a disposable patient-end needle assembly” refers to “a patient end needle assembly” recited in line 5 or additional. For examination purposes, it is construed that “a disposable patient-end needle assembly” refers to “a patient end needle assembly” recited in line 5. It appears that claim 6 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if “a disposable patient-end needle assembly” is amended to recite “the patient end needle assembly”.
Claims 7-13 being dependent on claim 6 are also rejected.



Claim 7 recites the limitation “the needle” in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “the needle” refers to “a proximal needle” recited in claim 6, line 3 or “a patient-end needle” recited in claim 6, lines 7-8. For examination purposes, it is construed that “the needle” refers to “a patient-end needle”. It appears that claim 7 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if claim 7 is amended to recite “the patient-end needle” instead of “the needle”.

Regarding claim 8, line 1, it is unclear if “the needle assembly” refers to “a patient end needle assembly” recited in claim 6, line 5 or “a disposable patient-end needle assembly” recited in claim 6, line 6. For examination purposes, it is construed that “the needle assembly in claim 8 and “a disposable patient-end needle assembly” in claim 6, line 6 are both referring to “a patient end needle assembly”.

Regarding claim 8, line 3, it is unclear if “the needle” refers to “a proximal needle” recited in claim 6, line 3 or “a patient-end needle” recited in claim 6, lines 7-8. For examination purposes, it is construed that “the needle” refers to “a patient-end needle”. It appears that claim 8 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if claim 8 is amended to recite “the patient-end needle” instead of “the needle”.



Regarding claim 12, lines 2 and 3, it is unclear if the limitation “the needle assembly” refers to “a patient end needle assembly” recited in claim 6, line 5 or “a disposable patient-end needle assembly” recited in claim 6, line 6. For examination purposes, it is construed that “the needle assembly in claim 10 and “a disposable patient-end needle assembly” in claim 6, line 6 are both referring to “a patient end needle assembly”.

Regarding claim 13, it is unclear if “a plastic non-patient end needle” recited in lines 1 and 2 refers to “a proximal needle” recited in claim 6, line 3 or additional. For examination purposes, it is construed that “a plastic non-patient end needle” recited in claim 13 refers to “a proximal needle” recited in claim 6, line 3.

Claim 13 recites the limitation “the hub” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 6, 10 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mulford (US 1,746,009).
Regarding claim 6, Drunk teaches a pen needle (figure 2 with embodiment shown in figure 3), comprising: 
a. a reusable adapter (adapter formed by elements 11, 16, 17 in figure 3) configured for attachment to a distal end (end where element 11 is attached) of a medication pen (medication pen comprising element 1 hereinafter referred as 1), the adapter (adapter formed by elements 11, 16, 17) having a proximal needle 12 (since embodiment shown in figure 3 is almost same as embodiment shown in figure 2 except for having element 16 with element 17, reference is made to figure 2) for accessing the interior of the pen injector 1 and a fitting 11 (page 2, lines 8-15) on the distal side (location of element 11 with respect to element 16) for mating with a patient end needle assembly 9; and 
b. a disposable patient-end needle assembly 9 having a base 12x configured for mating (figure 3, page 1, lines 92-98) with the fitting 11 on the distal side of the adapter and a patient-end needle 14 extending from a distal end (end of element 12x from where element 14 extends out) of the base 12x.

Regarding claim 10, Mulford teaches wherein the fitting 11 on the adapter is tapered (see figure 2 for cleared view of structure of element 11, element 11 in figure 3 is also same as element 11 in figure 2 since embodiment in figure 3 is same as embodiment in figure 2 except for addition of elements 16 and 17) and the needle 

Regarding claim 11, Mulford teaches wherein fitting 11 surrounds an orifice (opening in the center of element 11) of the adapter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulford (US 1,746,009) in view of Emmott et al. (US 2009/0227956 A1).
Regarding claim 7, Mulford discloses the claimed invention substantially as claimed, as set forth above in claim 6. Mulford is silent regarding further comprising a cover on the needle assembly, mating with the base and forming a sterile enclosure around the needle prior to use.
However, Emmott teaches a design of a safety needle (figure 10) comprising a cover (entire structure formed by elements 35 and 40) on the needle assembly (entire structure shown in figure 10 except for elements 35 and 40), mating with the base 7 and forming a sterile enclosure (paragraph 0072, lines 25-34) around the needle (needle located inside element 9) prior to use for the purpose for keeping the needle assembly in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the structure of the needle assembly of Mulford to incorporate a cover on the needle assembly, mating with the base and forming a sterile enclosure around the needle prior to use as taught by Emmott for the purpose for keeping the needle assembly in a sterile environment and prevent the ingress of the bacteria during storage of the needle assembly (paragraph 0072, lines 25-34).

Regarding claim 8, Mulford discloses the claimed invention substantially as claimed, as set forth above in claim 6. Mulford is silent regarding wherein the needle assembly further includes a peelable label as part of the sterile enclosure around the needle prior to use.
However, Emmott teaches wherein the needle assembly (figure 10) further includes a peelable label 40 as part of the sterile enclosure (enclosure formed by elements 35 and 40) around the needle (needle located inside element 9) prior to use for the purpose for keeping the needle assembly in a sterile environment and prevent the ingress of the bacteria during storage of the needle assembly (paragraph 0072, lines 25-34).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the needle assembly to incorporate wherein the needle assembly further includes a peelable label as part of the sterile enclosure around the needle prior to use as taught by Emmott for the purpose for keeping the needle assembly in a sterile environment and prevent the ingress of the bacteria during storage of the needle assembly (paragraph 0072, lines 25-34).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulford (US 1,746,009) in view of Vaillancourt (US 4,998,927).
Regarding claim 9, Mulford discloses the claimed invention substantially as claimed, as set forth above in claim 6. Mulford is silent regarding wherein the adapter is provided with a valve or septum to prevent fluid leakage from the interior of the pen injector.
However, Vaillancourt teaches a design of an adapter (figures 3 and 4) comprising wherein the adapter is provided with a valve or septum 39 (element 39 will form sealing engagement with the pen injector since element 39 is made of rubber and therefore, fluid will only be able to pass through element 35. Furthermore if sealing engagement is not maintained then aseptically fluid will not be delivered into the patient and delivering fluid aseptically is main purpose for designing the adapter in the Vaillancourt) to prevent fluid leakage from the interior of the pen injector for the purpose of holding the needle in a sealed manner (column 7, lines 14-16) and preventing the exposure of the needle to prevent medical injuries (column 1, lines 21-24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the adapter of Mulford to incorporate wherein the adapter is provided with a valve or septum to prevent fluid leakage from the interior of the pen injector as taught by Vaillancourt for the purpose of holding the needle in a sealed manner (column 7, lines 14-16) and preventing the exposure of the needle to prevent medical injuries (column 1, lines 21-24).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulford (US 1,746,009) in view of Heinz et al. (US 2004/0116869 A1).

However, Heinz teaches a design of an adapter (figure 4) the adapter 23 is provided with a cap 26 to cover an orifice (opening in element 23) on the distal end of the adapter 23 when the needle assembly is not present for the purpose of maintaining sterility of the medication pen and the adapter thereby inhibiting or minimizing the germs contamination (paragraph 0012).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the adapter of Mulford to incorporate wherein the adapter is provided with a cap to cover an orifice on the distal end of the adapter when the needle assembly is not present as taught by Heinz for the purpose of maintaining sterility of the medication pen and the adapter thereby inhibiting or minimizing the germs contamination (paragraph 0012).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulford (US 1,746,009) in view of Drunk et al. (US 2011/0152822 A1).
Regarding claim 13, Mulford discloses the claimed invention substantially as claimed, as set forth above in claim 6. Mulford discloses the adapter comprises a non-patient end needle 12 integrally molded with the hub 16 (according to figure 3, it is shown as one piece, page 2, lines 21-24) but is silent regarding a non-patient end needle being a plastic.
However, Drunk teaches a design of an adapter 100 (figure 5) wherein a non-patient end needle 2 is plastic (paragraph 0055, lines 11-15) for the purpose of using a well-known material suitable for use in medical field (paragraph 0055, lines 11-15).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Below are few references that are related to a design of an injector having an adapter between the needle and the medication pen wherein the adapter is configured for attachment to a distal end of a medication pen:
Son (US 2,484,657)
Barry (US 2,554,451)
Gabriel (US 2,845,068)
Wanderer et al. (US 4,878,902)
Sanstetter (US 4,938,745)
Iinuma et al. (US 5,112,327)
Streck et al. (US 5,336,200)
Pettis et al. (US 2003/0050602 A1)
Mori et al. (US 2011/0230827 A1)
Zhao (CA 2759136)
Zhao (EP 2462970)
Davies et al. (US 2012/0220949)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783